DETAILED ACTION
Response to Amendment
Claims 3-5, 9-11, and 15-17 are cancelled. 
Claims 1, 6-7, 12-13 and 18 are amended. 
Claims 1-2, 6-8, 12-14 and 18 are pending. 

Allowable Subject Matter
Claims 1-2, 6-8, 12-14, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious the specific combination of limitations including: determining a number of measurements of an input spectrum based on a scan mirror speed of the LiDAR system, wherein the number of measurements of the input spectrum is increased in response to an increase of the scan mirror speed of the LiDAR system; sampling …and converting the set of signals to a frequency domain … wherein the set of signals are received consecutively over time, wherein each signal of the set of signals corresponds to a measurement of the input spectrum to produce the number of measurements of the input spectrum; creating a set of first functions based on the set … averaging the set of first functions to generate a second function, wherein the second function represents a power spectrum density estimate of the set of signals; and detecting a peak value of the second function to determine range and velocity information related to a target based on a corresponding frequency of the peak value of the second function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645